Exhibit 10.100

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            This First Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of April 22, 2011, between CONSOLIDATED CAPITAL
INSTITUTIONAL PROPERTIES/3, LP (“Seller”) and THE EZRALOW COMPANY, LLC
(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of March 21, 2011 with respect to the sale of certain
property described therein (the “Contract”); and

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Extension of the Feasibility Period.  The Feasibility Period (as defined
in Section 3.1 of the Contract) is hereby extended to 5:00 p.m. (pacific time)
on May 2, 2011.

3.      Right to Terminate.  Purchaser’s right to terminate under Section 3.2 of
the Contract shall be strictly limited to Purchaser’s determination (in its sole
discretion) of the following: (i) Purchaser’s ability to purchase that certain
parking lot adjacent to the Property (the "Parking Lot") and (ii) the
availability of all required governmental permits, authorizations, and approvals
on conditions reasonably satisfactory to Purchaser regarding Purchaser’s
intended use and development of the Parking Lot (collectively, the “Termination
Event”).  Purchaser hereby acknowledges and agrees that (x) Purchaser has
completed its due diligence investigations of the Property and accepts the
Property (including, without limitation, the title, survey, physical and
financial condition of the Property) as of the date of this Amendment in its
current “as is”, “where is” condition, “with all faults”, and (y) except for the
Termination Event, Purchaser's right to terminate under Section 3.2 of the
Contract shall be permanently waived.

4.      Closing Date.  The first sentence of Section 5.1 of the Contract shall
be deleted and replaced as follows:

“The Closing shall occur on May 26, 2011 (the "Closing Date") through an escrow
with Escrow Agent, whereby Seller, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.”

5.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page Follows]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership

 

By:  CONCAP EQUITIES, INC., Delaware corporation, its general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

Purchaser:

 

THE EZRALOW COMPANY, LLC,

A Delaware limited liability company

 

By:  /s/Gary Freedman

Name:  Gary Freedman

Title:  Executive Vice President

 